Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 17/097,401 filed 11/13/20. Claims 1-16 are pending with claims 1 and 16 in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8 and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nopper et al. EP 3383026 A1 (as cited by applicant). 
Nopper teaches:
Re: claim 1, A code reader (10) for reading an optical code (36,38), the code reader comprising: a linear image sensor (20) having a plurality of linear arrangements (22a/b) of 5light reception pixels (24) for recording image data having the code (36,38); and a control and evaluation unit (26) that is configured to locate and read the code in the image data ([0032]-[0033] the image data of the light receiver 20 are read out by a control and evaluation unit 26…if codes are to be read, they are identified and decoded, i.e. the information contained in the codes is read out), wherein the light reception pixels (24) have a different spectral sensitivity ([0026] the receiving optical system preferably has different color filters for the lines…for this purpose, the light receiver preferably has more than two lines of light-receiving pixels), wherein at least one linear arrangement is a white line whose reception 10pixels are sensitive to white light for recording a gray scale image ([0026] … in combination with at least one further line without color filter for a grayscale recording); and wherein the other linear arrangements are color lines whose reception pixels are sensitive to light of only one respective color for recording a color image ([0026] red, green and blue lines).  

Re: claim 152, The code reader in accordance with claim 1, wherein the control and evaluation unit (26) is configured to use the gray scale image of the white line to read the codes ([0026] ] … in combination with at least one further line without color filter for a grayscale recording).  

Re: claim 3, The code reader in accordance with claim 1, 20wherein the control and evaluation unit (26) is configured to generate the gray scale image and a color image ([0026] the receiving optical system preferably has different color filters for the lines. This can be realized color images. An example is given by staggered offset red, green and blue lines, in particular in combination with at least one further line without color filter for a grayscale recording).  

Re: claim 4, The code reader in accordance with claim 1, wherein two, three, or four linear arrangements are provided of which one 25or two linear arrangements are white lines ([0026] the receiving optical system preferably has different color filters for the lines. This can be realized color images. An example is given by staggered offset red, green and blue lines, in particular in combination with at least one further line without color filter for a grayscale recording).  

Re: claim 8, The code reader in accordance with claim 1, wherein the light reception pixels are sensitive to the same color within a 10color line ([0026] red, green and blue lines).  

Re: claim 14, The code reader in accordance with claim 1, wherein the control and evaluation unit is configured to recognize, classify, and/or distinguish from the image background code-bearing objects and/or 5code zones with reference to the color image ([0032]-[0033] the image data of the light receiver 20 are read out by a control and evaluation unit 26…if codes are to be read, they are identified and decoded, i.e. the information contained in the codes is read out).  

Re: claim 15, The code reader in accordance with claim 1, wherein the color image has a smaller resolution than the gray image ([0030] lines 22a-b can have different pixel sizes in different lines).

Re: claim 1016, A method of reading an optical code (36,38) in which image data (40a-b) having the code having a plurality of linear arrangements (22a/b) are recorded linewise by light reception pixels (24) and the code (36,38) is located and read in the image data ([0032]-[0033] the image data of the light receiver 20 are read out by a control and evaluation unit 26…if codes are to be read, they are identified and decoded, i.e. the information contained in the codes is read out), with the light reception pixels (24) detecting image data in different spectral ranges ([0026] the receiving optical system preferably has different color filters for the lines…for this purpose, the light receiver preferably has more than two lines of light-receiving pixels), wherein an image line is respectively recorded with at least one white line ([0026] … in combination with at least one further line without color filter for a grayscale recording) 15and at least one color line, with a white line being a linear arrangement whose light reception pixels record white light ([0026] … in combination with at least one further line without color filter for a grayscale recording), and with a color line being a linear arrangement whose light reception pixels record light of only one respective color ([0026] red, green and blue lines).

Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deng et al. EP 2261837 A1 (as cited by applicant).
Deng teaches:
Re: claim 1, A code reader (1000) for reading an optical code (15), the code reader (1000) comprising , fig. 1-3 and [0016]-[0022]: a linear image sensor (10) having a plurality of linear arrangements of 5light reception pixels (12,14) for recording image data having the code (15); and a control and evaluation unit (30,40) that is configured to locate and read the code (15) in the image data, wherein the light reception pixels (12,14) have a different spectral sensitivity, wherein at least one linear arrangement is a white line whose reception 10pixels (12) are sensitive to white light for recording a gray scale image ([0017]); and wherein the other linear arrangements (141,142) are color lines whose reception pixels are sensitive to light of only one respective color for recording a color image ([0017]). 

Re: claim 9, The code reader in accordance with claim 1, wherein the light reception pixels are sensitive to different colors within a color line ([0017] color pixels in row 141 can have the pattern … GRGRGRG).  

Re: claim 10, The code reader in accordance with claim 9, wherein the light reception pixels are sensitive to different colors in an alternating order ([0017] color pixels in row 141 can have the pattern … GRGRGRG).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nopper et al. EP 3383026 A1 (as cited by applicant) in view of Kaplinsky US 7,570,282 B1.
The teachings of Nopper have been discussed above.
Nopper teaches an imaging device for color images but fails to specifically teach the control and evaluation unit is configured for a color correction in which the signals of the light reception pixels contributing to the color image are differently weighted according to the color. 

However, in a similar field of endeavor, Kaplinsky teaches an imaging device for color images the control and evaluation unit is configured for a color correction in which the signals of the light reception pixels contributing to the color image are differently weighted according to the color (claim 9; abstract – color correction for a color filter array that includes weighting the more important colors relative to the less important colors where the color correction matrix is obtained according to at least the color white, three primary colors and at least two non-primary colors).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply a different weight factor to different colors, as taught by Kaplinsky, to the color imaging device of Nopper, as an obvious matter of design choice to ensure that the most important colors within the image obtain more correction to precisely match the spectral content of the eye (col. 1, lines 50-51; col. 2, lines 22-25) and to prevent the deterioration of the rendition quality of the basic RGB colors when trying to achieve a good rendition of white color (col. 3, lines 1-17). 




Allowable Subject Matter
Claims 5-7 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: Re: claim 5 and all its respective dependencies, wherein the color lines have light reception pixels that are sensitive to a respective one of two primary colors and no light reception pixels that are sensitive to the third primary color, when included with all the limitations of claim 1 from which it depends.  Re: claim 12 and all its dependencies, 25wherein the weighting is set by different amplification factors of the linear arrangements and/or by post-processing, when included with all the limitations of claims 1 and 11 from which it depends.  The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH